NUMBER 13-19-00615-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


STALLION PRODUCTION SERVICES, L.P.,                                      Appellant,

                                         v.

ATREYU MUNIZ AND LLOYD KULIK,                                             Appellee.


                   On Appeal from the 24th District Court
                        of De Witt County, Texas.


           ORDER REFERRING CASE TO MEDIATION
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      The Court has determined that this case should be referred to mediation prior to

briefing. TEX. CIV. PRAC. & REM. CODE ANN. §§154.001-.073 (West, Westlaw through Ch.




                                          1
46 2015 R.S.).   Accordingly, it is ORDERED that this case be mediated under the

following terms and conditions:



      1. The parties must promptly agree upon a mediator and, within seven
      days of this Order, notify the Court in writing of the name and address of
      the mediator selected. If the parties are unable to agree upon a mediator,
      they must so notify the Court within the seven day period and the Court will
      act accordingly within its discretion.


      2. All parties must confer with their mediator within seven days of the date
      of this Order to establish a date and place for the mediation. The parties
      shall agree on a date for the mediation that is consistent with the mediator’s
      schedule and is no later than six weeks after the date of this Order. In the
      event the parties cannot agree on a date, the mediator shall select and set
      a date. The mediator shall notify the Court of the date selected for the
      mediation.

      3. In the discretion of the mediator, each party may be required to provide
      a confidential memorandum and/or information sheet setting forth the
      issues of the case and their positions on these issues. Additionally, upon
      request of the mediator, the parties shall produce all information the
      mediator deems necessary to understand the issues of the case. The
      memorandum and/or information sheet and other information produced to
      the mediator will not be made a part of the file in this case and will be
      destroyed by the mediator at the conclusion of the mediation proceeding.

      4.   All parties to this matter or their authorized representatives,
      accompanied by their counsel, must appear and attend the mediation
      proceeding.

      5.     Mediation is a mandatory, non-binding settlement conference
      conducted with the assistance of a mediator. The mediation proceeding
      will be confidential within the meaning of the Texas Civil Practice and
      Remedies Code sections 154.053 and 154.073. See TEX. CIV. PRAC. &
      REM. CODE ANN. §§154.053-.073 (West, Westlaw through Ch. 46 2015
      R.S.).

      6. Unless otherwise agreed, the mediation proceeding will not be
      recorded.




                                            2
      7. The mediator will negotiate a reasonable fee with the parties. The
      mediator’s fee will be borne equally by the parties unless otherwise agreed
      by the parties, and will be paid directly to the mediator. If the parties do not
      agree upon the fee requested by the mediator, the Court will set a
      reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM.
      CODE ANN. §154.054 (West, Westlaw through Ch. 46 2015 R.S.).

      8. Within two days after the conclusion of the mediation, the mediator
      shall certify to this Court as follows: (a) whether the parties appeared as
      ordered, (b) whether the case settled, and (c) whether the mediation fees
      were paid in accordance with the Court’s order or as otherwise agreed by
      the parties.

      9. If mediation fully resolves the issues in this case, the parties must file a
      joint or agreed motion seeking dispositive relief, within seven days of the
      conclusion of the mediation. If the parties need more time to effectuate the
      terms of the settlement agreement, they must within seven days of the
      conclusion of mediation, file a joint or agreed motion for an extension of time
      to file their disposition motion.

      It is FURTHER ORDERED that this appeal will be stayed until the completion of

the mediation.

      WITNESS the Honorable Dori Contreras, Chief Justice of the Court of Appeals,

13th Court of Appeals District, at Corpus Christi - Edinburg, Texas.

      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 22nd

day of January, 2020.



                                                 KATHY S. MILLS, CLERK
                                                 Thirteenth Court of Appeals




                                             3